DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance as applicant claims the device of claim 1 and the apparatus of claim 20.
A search of the prior art did not show the claimed invention. The closest prior art as exemplified by Kim (US 2018/0033987) teaches an organic light-emitting device is provided, including: a first electrode; a second electrode; and an organic layer between the first electrode and the second electrode, wherein the organic layer includes an emission layer; the emission layer includes a first compound, a second compound, a third compound, and a fourth compound; and a lowest excited triplet energy level (H.sub.T1) of the first compound, a lowest excited triplet energy level (DFD.sub.T1) of the third compound, and a lowest excited triplet energy level (FD.sub.T1) of the fourth compound satisfy Inequation 1: 

H T1>DFDT1>FDT1 <Inequation 1> 


The second compound may include a metal atom having an atomic weight of about 40 or greater (paragraph 10).  In some embodiments, a difference between a lowest excited singlet energy level (DFD.sub.S1) and the lowest excited triplet energy level (DFD.sub.T1) of the third compound at about 77K may be in a range of greater than about 0 eV to about 0.3 eV or less (paragraph 11).
	While Kim teaches an OLED wherein the light emitting layer contains four different compounds with one of the compounds including a metal atom having an atomic weight of about 40 or greater, Kim fails to teach, suggest or offer guidance that would render it obvious adjust the light emitting layer materials to meet the combination of Conditions 1-1, 1-2, 2, and 3 to arrive at the limitations of independent claims 1 and 20.
Claims 1-20 allowed.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786